
	
		II
		Calendar No. 36
		110th CONGRESS
		1st Session
		S. 245
		[Report No. 110–11]
		IN THE SENATE OF THE UNITED STATES
		
			January 10, 2007
			Mr. Pryor (for himself
			 and Mrs. Lincoln) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			February 15, 2007
			Reported by Mr.
			 Bingaman, without amendment
		
		A BILL
		To authorize the Secretary of the Interior to designate
		  the President William Jefferson Clinton Birthplace Home in Hope, Arkansas, as a
		  National Historic Site and unit of the National Park System, and for other
		  purposes.
	
	
		1.William Jefferson Clinton
			 Birthplace Home national historic site
			(a)Acquisition of
			 property; establishment of historic siteShould the Secretary of the Interior
			 acquire, by donation only from the Clinton Birthplace Foundation, Inc., fee
			 simple, unencumbered title to the William Jefferson Clinton Birthplace Home
			 site located at 117 South Hervey Street, Hope, Arkansas, 71801, and to any
			 personal property related to that site, the Secretary shall designate the
			 William Jefferson Clinton Birthplace Home site as a National Historic Site and
			 unit of the National Park System, to be known as the President William
			 Jefferson Clinton Birthplace Home National Historic Site.
			(b)Applicability of
			 other lawsThe Secretary
			 shall administer the President William Jefferson Clinton Birthplace Home
			 National Historic Site in accordance with the laws generally applicable to
			 national historic sites, including the Act entitled An Act to establish
			 a National Park Service, and for other purposes, approved August 25,
			 1916 (16 U.S.C. 1–4), and the Act entitled An Act to provide for the
			 preservation of historic American sites, buildings, objects and antiquities of
			 national significance, and for other purposes, approved August 21, 1935
			 (16 U.S.C. 461 et seq.).
			
	
		February 15, 2007
		Reported without amendment
	
